IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT

SAMUEL B. RANDOLPH, IV,          :    No. 9 EAP 2014
                                 :
                Appellant        :    Appeal from the Order dated 1/7/14
                                 :    (entered on 1/8/14) in the Commonwealth
           v.                    :    Court at No. 417 MD 2013)
                                 :
COMMONWEALTH OF PENNSYLVANIA :
AS FOLLOWS: DALE KLINE, CLERK OF :
COURTS, DAUPHIN COUNTY,          :
MARIANN LAWRENCE, SUPERVISOR, :
FINES AND COST DEPT., DAUPHIN    :
COUNTY, JOHN WETZEL, SECRETARY, :
PA. DEPT. OF CORRECTIONS,        :
MICHAEL WENEROWICZ,              :
SUPERINTENDENT OF SCI-           :
GRATERFORD, FAITH GILGER,        :
SUPERVISOR, BUSINESS OFFICE AT :
SCI-GRATERFORD, S. BEAN,         :
SUPERVISOR, INMATE ACCOUNTING :
AT SCI-GRATERFORD, SANDRA        :
BARNDT, SUPERVISOR, INMATE       :
ACCOUNTING AT SCI-GRATERFORD, :
TOM ROWLANDS, SUPERVISOR,        :
RECORDS OFFICE AT SCI-           :
GRATERFORD, DORINA VARNER,       :
CHIEF GRIEVANCE COORDINATOR      :
FOR PA. DEPT. OF CORRECTIONS,    :
                                 :
                Appellees        :


                                 ORDER


PER CURIAM


     AND NOW, this 30th day of October, 2014, the Order of the Commonwealth

Court is AFFIRMED.